Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into effective
as of 7/22/2019, by and between Jennifer Fall Jung, a California resident
(“Employee”), and Funko, Inc., a Delaware corporation (any of its Affiliates as
may employ the Employee from time to time, and any successor(s) thereto, the
“Company”).

RECITALS

WHEREAS, the Company desires to enter into this Agreement with Employee,
pursuant to which the Company will employ Employee on the terms and conditions
set forth in this Agreement, and Employee desires to be employed by the Company
pursuant to the terms and conditions of this Agreement;

WHEREAS, the parties have agreed that Employee will commence full-time
employment with the Company on August 13, 2019 (the “Effective Date”);

WHEREAS, prior to the Effective Date, the parties desire for Employee to provide
consulting services to the Company during the period beginning on July 22, 2019
and ending on the Effective Date (the “Consulting Period”), in accordance with
the terms set forth on Annex A.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.        Employment. The Company agrees to employ Employee on the terms and
conditions set forth in this Agreement, and Employee accepts such employment and
agrees to perform the services and duties for the Company as herein provided for
the period and upon the other terms and conditions set forth in this Agreement.

2.        Term. Unless earlier terminated pursuant to the terms of Section 7
hereof, and subject to Employee’s delivery of documentation sufficient to
satisfy the requirements of the Immigration Reform and Control Act of 1986,
Employee shall be employed by the Company for the period commencing as of the
Effective Date and ending on the third (3rd) anniversary of the Effective Date
(the “Initial Term”), subject to automatic renewal periods for up to two
additional one (1)-year periods, unless either party provides the other party
with ninety (90) days’ advance written notice prior to the end of the Initial
Term or any such renewal period, as applicable, of such party’s intent not to
renew (the Initial Term and any such renewal period, the “Term”).

3.        Position and Duties.

3.01    Title. During the Term, Employee agrees to serve as the Company’s Chief
Financial Officer.

3.02    Location; Duties. During the Term, Employee’s primary workplace shall be
the Company’s offices in Everett, Washington, except for usual and customary
travel on the Company’s business. During the Term, Employee agrees to serve the
Company, and Employee will faithfully and to the best of her ability discharge
the duties associated with her position of

 

1



--------------------------------------------------------------------------------

Chief Financial Officer and will devote her full time during business hours for
the Company and to the business and affairs of the Company, its direct and
indirect subsidiaries and its affiliates. Employee hereby confirms that during
the Term, she will not render or perform services for any other corporation,
firm, entity or person. Employee recognizes that she will be required to travel
to perform certain of her duties. Employee shall report to, and be subject to
the direction of, the Company’s Chief Executive Officer, or if determined by the
Board of Directors (the “Board”), the Board. During the Term, Employee shall be
employed by the Company on a full time basis. Notwithstanding the foregoing,
Employee shall be permitted to participate in, and be involved with, such
community, educational, charitable, professional, and religious organizations so
long as such participation does not, in the judgment of the Board interfere with
the performance of or create a potential conflict with Employee’s duties
hereunder.

4.        Compensation.

4.01    Base Salary. During the Term, the Company shall pay to Employee a base
annual salary of four hundred twenty-five thousand dollars ($425,000) (“Base
Salary”), which salary shall be paid in accordance with the Company’s normal
payroll procedures and policies.

4.02    Annual Bonus. During the Term, Employee shall be eligible to receive a
bonus pursuant to an annual performance-based incentive compensation program to
be established by the Board, with Employee’s annual target to be up to 50% of
Employee’s then Base Salary (pro-rated for any partial bonus years ending during
the Term); provided, however, that the Company reserves the right to establish
such lesser target if done in good faith and as a result of Company’s legitimate
business needs. Notwithstanding the preceding sentence, Employee’s bonus, if
any, may be below (including zero), at, or above, the annual target based upon
the achievement of the performance objectives, as determined by the Company in
its sole discretion, and payment of any bonus described in this Section 4.02
shall be according to the established plan and subject to Employee’s continued
employment by the Company through the date the bonus is paid pursuant to the
annual performance-based incentive compensation program. With respect to any
bonus year during the Term, the Board or a committee thereof may in its
discretion establish a maximum payout level, in excess of the annual target, to
be payable to Employee to the extent that actual performance exceeds the
performance objectives.

4.03    Benefits. During the Term, Employee may participate in all employee
benefit plans or programs of the Company consistent with such plans and programs
of the Company. The Company does not guarantee the adoption or continuance of
any particular employee benefit plan or program during the Term, and Employee’s
participation in any such plan or program shall be subject to the provisions,
rules and regulations applicable thereto.

4.04    Equity Awards. Following the Effective Date, the Employee shall be
eligible to be issued equity in an amount targeted at 200% of Employee’s base
annual salary. The equity grant shall be a combination of restricted stock units
(RSUs) and stock options, unless otherwise determined by the Board. The RSUs and
the stock option award shall vest over four years, with 25% of the RSUs vesting
on each of the first four anniversaries of the vesting commencement date, and
25% of the stock option award vesting on the one-year anniversary of the vesting
commencement date with the remaining 75% of such stock option award vesting in
thirty-six (36) equal and cumulative installments on each monthly anniversary
thereafter.

 

2



--------------------------------------------------------------------------------

4.05    Expenses; Contributions. During the Term, the Company agrees to
reimburse all reasonable business expenses incurred by Employee consistent with
the Company’s policies regarding reimbursement in the performance of Employee’s
duties under this Agreement.

4.06    Paid Time Off. During the Term, Employee, as a senior member of the
leadership team, will not accrue vacation, it is in effect, unlimited.

4.07    Indemnification and Additional Insurance. The Company shall indemnify
Employee with respect to matters relating to Employee’s services as an officer
of the Company or any of its affiliates, occurring during the course and scope
of Employee’s employment with the Company to the extent required by, and
pursuant to the provisions in the, Delaware law. The Company may also cover
Employee under a policy of officers’ and directors’ liability insurance
providing coverage that is comparable to that provided now or hereafter to other
senior executives of the Company.

4.08    Relocation; Relocation Expenses. Employee shall relocate her primary
residence to a location within fifty (50) miles of the Company’s offices in
Everett, Washington by not later than October 15, 2020. Prior to Employee’s
permanent relocation to the Everett, Washington area, Employee will be expected
to work from the Company’s offices in Everett, Washington no less than three
weeks per month, unless otherwise permitted by the Company. The Company shall
pay to Employee a taxable temporary housing allowance of $3,000 per month for
the period beginning on the Effective Date and ending on the first anniversary
of the Effective Date (or, if earlier, the date of Employee’s termination). The
Company shall also reimburse Employee for up to $20,000 of Employee’s reasonable
and customary expenses related to the relocation of Employee’s primary residence
to the Everett, Washington area (the “Moving Allowance”), as well as the costs
of forty-five (45) two-way flights for Employee’s travel from California to
Washington in an amount of up to $300 each, in each case subject to the
Company’s applicable expense reimbursement policy as may be in effect from time
to time. Employee shall be solely responsible for all taxes arising in
connection with the payment of the Moving Allowance, including without
limitation any and all federal, state, local and foreign income and employment
taxes. If Employee’s employment is terminated by the Company for Cause or
Employee resigns for any reason prior to the first anniversary of the Effective
Date, Employee shall be required to reimburse the Company for any portion of the
Moving Allowance paid pursuant to this Section 4.08.

5.        Confidential Information and Proprietary Information.

5.01    Confidential Information. During the Term and at all times thereafter,
Employee shall not divulge, furnish or make accessible to anyone or use in any
way (other than in the ordinary course of the business of the Company or any of
its affiliates) any confidential or secret knowledge or information of the
Company or any of its affiliates which Employee has acquired or become
acquainted with prior to the termination of the period of her employment by the
Company (including employment by the Company or any affiliated companies prior
to the date of this Agreement), whether developed by herself or by others,
including, without limitation, any trade secrets, confidential or secret
designs, processes, formulae, plans, devices or material (whether or not
patented or patentable) directly or indirectly useful in any aspect of the
business of the Company or any of its affiliates, any customer or supplier lists
of the Company or any of its

 

3



--------------------------------------------------------------------------------

affiliates, any confidential or secret development or research work of the
Company or any of its affiliates, or any other confidential information or
secret aspect of the business of the Company or any of its affiliates
(collectively, “Confidential Information”). Employee acknowledges that (a) the
Company and its affiliates have expended and shall continue to expend
substantial amounts of time, money and effort to develop business strategies,
employee and customer relationships and goodwill and build an effective
organization, (b) Employee is and shall become familiar with the Company’s and
its affiliates’ Confidential Information, including trade secrets, and that
Employee’s services are of special, unique and extraordinary value to the
Company and its affiliates, (c) the above-described knowledge or information
constitutes a unique and valuable asset of the Company and its affiliates and
the Company and its affiliates have a legitimate business interest and right in
protecting its Confidential Information, business strategies, employee and
customer relationships and goodwill and (d) any disclosure or other use of such
knowledge or information other than for the sole benefit of the Company and any
of its affiliates would be wrongful and would cause irreparable harm to the
Company and any of its affiliates. However, the foregoing shall not apply to any
knowledge or information which is now published or which subsequently becomes
generally publicly known in the form in which it was obtained from the Company
or any of its affiliates, other than as a direct or indirect result of the
breach of this Agreement by Employee.

5.02    Proprietary Information. (a) Employee agrees that the results and
proceeds of Employee’s services for the Company or its affiliates (including,
but not limited to, any trade secrets, products, services, processes, know-how,
designs, developments, innovations, analyses, drawings, reports, techniques,
formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from services performed while an employee of the
Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made, developed, conceived or
reduced to practice or learned by Employee, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company or any of its affiliates) shall be
deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Employee whatsoever. If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company (or, as the case may be, any of its affiliates) under the
immediately preceding sentence, then Employee hereby irrevocably assigns and
agrees to assign any and all of Employee’s right, title and interest thereto,
including any and all Proprietary Rights of whatsoever nature therein, whether
or not now or hereafter known, existing, contemplated, recognized or developed,
to the Company (or, if applicable or as directed by the Company or any of its
affiliates), and the Company or its affiliates shall have the right to use the
same in perpetuity throughout the universe in any manner determined by the
Company or such affiliates without any further payment to Employee whatsoever.
As to any Invention that Employee is required to assign, Employee shall promptly
and fully disclose to the Company all information known to Employee concerning
such Invention.

 

4



--------------------------------------------------------------------------------

(b) Employee agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Employee shall do any and all things
that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent Employee has any Proprietary Rights
in the Inventions that cannot be assigned in the manner described above,
Employee unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 5.02 is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Employee’s employer. Employee further agrees that,
from time to time, as may be requested by the Company and at the Company’s sole
cost and expense, Employee shall assist the Company in every proper and lawful
way to obtain and from time to time enforce Proprietary Rights relating to
Inventions in any and all countries. To this end, Employee shall execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Employee shall execute, verify,
and deliver assignments of such Proprietary Rights to the Company or its
designees. Employee’s obligation to assist the Company with respect to
Proprietary Rights relating to such Inventions in any and all countries shall
continue beyond the termination of Employee’s employment with the Company.

(c) Employee hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Employee now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.

5.03    Defend Trade Secrets Act. Employee acknowledges that, pursuant to 18
U.S.C. § 1833(b), an individual may not be held liable under any criminal or
civil federal or state trade secret law for disclosure of a trade secret
(a) made in confidence to a government official, either directly or indirectly,
or to an attorney, solely for the purpose of reporting or investigating a
suspected violation of law or (b) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. Additionally, an
individual suing an employer for retaliation based on the reporting of a
suspected violation of law may disclose a trade secret to her or her attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.

6.        Non-competition and Non-solicitation Covenants and Adversarial
Restrictions.

6.01    Non-competition. Employee agrees that, during the Term and for twelve
months after the termination of Employee’s employment for any reason (the
“Non-Compete Period”), Employee shall not, directly or indirectly, (a) engage in
activities or businesses (including without limitation by owning any interest
in, managing, controlling, participating in, consulting with, advising,
rendering services for, or in any manner engaging in the business of owning,
operating or managing any business) in any geographic location in which the
Company, its subsidiaries or Affiliates engage in, whether through selling,
distributing, manufacturing, marketing, purchasing, or otherwise, that compete
directly or indirectly with the Company or any

 

5



--------------------------------------------------------------------------------

of its subsidiaries or Affiliates (“Competitive Activities”), it being
understood that Competitive Activities as of the date hereof include, without
limitation, the manufacture, marketing, license, distribution and sale of
licensed pop culture products; or (b) assist any person in any way to do, or
attempt to do, anything prohibited by Section 6.01(a) above. Employee
acknowledges (i) that the business of the Company and its affiliates is global
in scope and (ii) notwithstanding the jurisdiction of formation or principal
office of the Company and its affiliates, or the location of any of their
respective executives or employees (including, without limitation, Employee), it
is expected that the Company and its affiliates will have business activities
and have valuable business relationships within their respective industries
throughout the United States and abroad.

6.02    Indirect Competition. Employee further agrees that, during the Term and
the Non-Compete Period, she will not, directly or indirectly, assist or
encourage any other person in carrying out, direct or indirectly, any activity
that would be prohibited by the above provisions of this Section 6 if such
activity were carried out by Employee, either directly or indirectly; and in
particular, Employee agrees that she will not, directly or indirectly, induce
any employee of the Company to carry out, directly or indirectly, any such
activity.

6.03    Non-solicitation. Employee further agrees that, during the Term and for
a period of two years after the termination of her employment (the
“Non-Solicitation Period”), she will not, directly or indirectly, employ or
hire, or assist or encourage any other person in seeking to employ or hire, any
employee, consultant, advisor or agent of the Company or any of its affiliates
or encouraging any such employee, consultant, advisor or agent to discontinue
employment with the Company or any of its affiliates.

6.04    Non-Disparagement. Employee agrees not to disparage the Company, any of
its products or practices, or any of its directors, officers, agents,
representatives, partners, members, equity holders or affiliates, either orally
or in writing, at any time, and the Company shall direct its directors and
officers not to disparage Employee, either orally or in writing, at any time;
provided that Employee, the Company and the Company’s directors and officers may
confer in confidence with their respective legal representatives and make
truthful statements as required by law, or by governmental, regulatory or
self-regulatory investigations or as truthful testimony in connection with any
litigation involving Employee and the Company or its affiliates.

6.05    Enforceability. If a final and non-appealable judicial determination is
made that any of the provisions of this Section 6 constitutes an unreasonable or
otherwise unenforceable restriction against Employee, the provisions of this
Section 6 will not be rendered void but will be deemed to be modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area that would not constitute such an unreasonable or
unenforceable restriction. Moreover, and without limiting the generality of
Section 6, notwithstanding the fact that any provision of this Section 6 is
determined to not be enforceable through specific performance, the Company will
nevertheless be entitled to recover monetary damages as a result of Employee’s
breach of such provision.

6.06    Acknowledgement. Employee acknowledges that Employee has carefully read
this Agreement and has given careful consideration to the restraints imposed
upon Employee by this Agreement, and is in full accord as to the necessity of
such restraints for the reasonable and proper protection of the Confidential
Information, business strategies, employee and customer

 

6



--------------------------------------------------------------------------------

relationships and goodwill of the Company and its subsidiaries and affiliates
now existing or to be developed in the future. Employee expressly acknowledges
and agrees that each and every restraint imposed by this Agreement is reasonable
with respect to subject matter, time period and geographical area. Employee
further acknowledges that although Employee’s compliance with the covenants
contained in Sections 5 and 6 may prevent Employee from earning a livelihood in
a business similar to the business of the Company, Employee’s experience and
capabilities are such that Employee has other opportunities to earn a livelihood
and adequate means of support for Employee and Employee’s dependents.

7.        Termination.

7.01    Grounds for Termination. Employee’s employment with the Company shall
terminate (a) by Employee for Good Reason, (b) by the Company for Cause, (c) by
the Employee without Good Reason, (d) by the Company without Cause, (e) on
account of Employee’s death or disability, or (f) by expiration or non-renewal
of the Term. Notwithstanding any termination of this Agreement and Employee’s
employment by the Company, Employee, in consideration of his employment
hereunder to the date of such termination, shall remain bound by the provisions
of this Agreement which specifically relate to periods, activities or
obligations upon or subsequent to the termination of Employee’s employment
including without limitation the provisions of Sections 5, 6 and 8 hereof.

7.02    Cause Defined. Termination of Employee’s employment by the Company for
any of the following reasons shall be deemed termination for “Cause”: (a) gross
neglect or willful misconduct by Employee of Employee’s duties or Employee’s
willful failure to carry out, or comply with, in any material respect any lawful
and reasonable directive of the Board not inconsistent with the terms of this
Agreement; (b) conviction of Employee of, or Employee’s plea of no contest, plea
of nolo contendere or imposition of adjudicated probation with respect to, any
felony or crime involving moral turpitude or Employee’s indictment for any
felony or crime involving moral turpitude; provided if Employee is terminated
following such indictment but is found not guilty or the indictment is
dismissed, the termination shall be deemed to be a termination without Cause;
(c) Employee’s habitual unlawful use (including being under the influence) or
possession of illegal drugs on the Company’s premises or while performing
Employee’s duties and responsibilities under this Agreement; (d) Employee’s
commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, or breach of fiduciary duty against the Company (or any
predecessor thereto or successor thereof); or (e) Employee’s material breach of
the restrictive covenants in Sections 5 and 6 hereof or any other
confidentiality, non-compete or non-solicitation covenant; provided that the
Company shall provide Employee with fifteen (15) days prior written notice
before any such termination in (a) or (e) (other than to the extent that (a)
relates to any fraud or intentional misconduct) with an opportunity to meet with
the Board and discuss or cure any such alleged violation.

7.03    Good Reason Defined. Termination of Employee’s employment by Employee
for any of the following reasons shall be deemed for “Good Reason”: (a) a
material adverse change in Employee’s title or reporting line or material
duties, authorities or responsibilities, as determined by the Board (provided,
that Employee’s title, reporting line or material duties, authorities or
responsibilities shall not be deemed to be materially adversely changed solely
because the Company (or its successor) is no longer an independently operated

 

7



--------------------------------------------------------------------------------

public entity or becomes a subsidiary of another entity); (b) a material breach
by the Company of any material provision of this Agreement; (c) a material
reduction of Employee’s Base Salary or benefits or target bonus opportunity
(other than such a reduction that is generally consistent with a general
reduction affecting the Company’s other similarly situated executives); (d)
failure by the Company to pay any portion of Employee’s earned Base Salary or
bonus; or (e) the Company’s requiring Employee to be headquartered at any office
or location more than 50 miles from Everett, Washington, provided that in the
case of all the above events, Employee may not resign from her employment for
Good Reason unless she provides the Company written notice within 90 days after
the initial occurrence of the event and at least 60 days prior to the date of
termination, and the Company has not corrected the event prior to the date of
termination.

7.04    Surrender of Records and Property. Upon termination of her employment
with the Company for any reason, Employee shall deliver promptly to the Company
all records, manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, data, tables, calculations or copies thereof, which are the
property of the Company or any of its Affiliates or which relate in any way to
the business, products, practices or techniques of the Company or any of its
affiliates, and all other property, trade secrets and confidential information
of the Company or any of its affiliates, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company or any of its Affiliates, which in any of these cases
are in her possession or under her control.

7.05    Payments Upon Termination. (a) If this Agreement is terminated for any
reason set forth in Section 7, then Employee shall be entitled to receive
(i) her earned but unpaid Base Salary through the date of the termination,
(ii) any accrued and unused vacation or paid time off through the date of
termination, (iii) reimbursement of any business expenses incurred in the
ordinary course of business through the date of termination that have not yet
been reimbursed pursuant to Section 4.05, and (iv) any earned but unpaid bonus
pursuant to Section 4.02 for the calendar year prior to termination to the
extent not yet paid when due (together, the “Accrued Compensation”).

(b) If Employee’s employment is terminated pursuant to Section 7.01(a) or
(d) and provided that Employee shall have executed and delivered to the Company
the a release of claims substantially in the form attached hereto as Exhibit A
(the “Release”) and any period for rescission of such Release shall have expired
without Employee having rescinding such Release, in addition to the Accrued
Compensation, Employee shall be entitled to receive either (i) if Employee has
been an employee of the Company or its affiliates for more than six continuous
months, but less than two years, following the Effective Date but prior to the
date of termination, continuation of the Base Salary for up to six (6) months
from the date of termination, payable in six equal monthly installments in
accordance with the Company’s regular payroll practices, and reimbursement, up
to a maximum of six (6) months, of the Company-paid portion of premium payments,
as if Employee had remained an active employee, for any COBRA coverage Employee
elects, if any; or (ii) if Employee has been an employee of the Company or its
affiliates for at least two years following the Effective Date but prior to the
date of termination, an amount equal to continuation of the Base Salary for up
to twelve (12) months from the date of termination, payable in twelve equal
monthly installments in accordance with the Company’s regular payroll practices,
and reimbursement, up to a maximum of twelve (12) months, of the Company-paid
portion of premium payments, as if Employee had remained an active employee, for
any COBRA coverage Employee elects, if any.

 

8



--------------------------------------------------------------------------------

7.06    Termination in Connection with a Change in Control. (a) Notwithstanding
the foregoing, if Employee’s employment is terminated pursuant to
Section 7.01(a) or (d) on or within twelve (12) months following a Change in
Control, and provided that Employee shall have executed and delivered to the
Company the Release and any period for rescission of such Release shall have
expired without Employee having rescinded such Release, in addition to the
Accrued Compensation but in lieu of any payments or benefits pursuant to
Section 7.05(b), Employee shall be entitled to receive an amount equal to
continuation of the Base Salary for twelve (12) months from the date of
termination, payable in twelve equal monthly installments in accordance with the
Company’s regular payroll practices, and reimbursement, up to a maximum of
twelve (12) months, of the Company-paid portion of premium payments, as if
Employee had remained an active employee, for any COBRA coverage Employee
elects, if any.

(b) For purposes of this Agreement, a “Change in Control” shall mean, following
the Effective Date, (i) a change in ownership or control of Funko, Inc. effected
through a transaction or series of transactions (other than an offering of
common stock or units to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than Funko, Inc., any of their respective subsidiaries, ACON
Equity Management, L.L.C., ACON Equity GenPar, L.L.C., any other entity owned or
controlled by one or more of the managing members or managers of ACON Equity
Management, L.L.C. or ACON Equity GenPar, L.L.C. (collectively, “ACON”), any
employee benefit plan maintained by Funko, Inc. or any of their respective
subsidiaries, or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, Funko,
Inc. or ACON), directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of Funko, Inc.
possessing more than fifty percent (50%) of the total combined voting power of
Funko, Inc.’s securities outstanding immediately after such acquisition;
(ii) the majority of the members of the Board are replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
a majority of the Board, as applicable, prior to the date of such appointment or
election; or (iii) a sale or other disposition of all or substantially all of
the Company’s assets in any single transaction or series of related
transactions.

7.07    Mitigation. The amounts set forth in Section 7.05(b) and Section 7.06(a)
shall be reduced by any amount Employee receives as compensation from a
subsequent employer during the severance period.

7.08    Termination of Offices Held. Upon termination of her employment with the
Company for any reason, Employee agrees that she shall immediately resign from
any offices she holds with the Company or any of its affiliates, including any
boards of directors or boards of managers.

 

9



--------------------------------------------------------------------------------

8.        Miscellaneous.

8.01    Governing Law: Venue. This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of Washington,
regardless of the laws that might otherwise govern under applicable principles
of conflict of law.

8.02    Prior Agreements. This Agreement contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and understandings with respect to such subject matter, including,
without limitation, that certain offer letter provided to Employee on July 2,
2019, and the parties hereto have made no agreement, representations or
warranties relating to the subject matter of this Agreement which are not set
forth herein.

8.03    Withholding Taxes. The Company may withhold from any payments or
benefits payable under this Agreement all federal, state, city or other taxes as
shall be required pursuant to any law or governmental regulation or ruling.

8.04    Amendments. No amendments or modifications of this Agreement shall be
deemed effective unless made in writing and signed by the parties hereto.

8.05    No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, nor shall there by an estoppel to enforce any provisions of
this Agreement, except by a statement in writing signed by the party against
whom enforcement of the waiver or estoppel is sought. Any written waiver shall
not be deemed a continuing waiver unless specifically stated, shall operate only
as to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived

8.06    Section 409A.    (a) For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations promulgated thereunder (and such other
Treasury or Internal Revenue Service guidance) as in effect from time to time.
The parties intend that any amounts payable hereunder that could constitute
“deferred compensation” within the meaning of Section 409A will be compliant
with Section 409A or exempt from Section 409A. Notwithstanding the foregoing,
Employee shall be solely responsible and liable for the satisfaction of all
taxes and penalties that may be imposed on or for the account of Employee in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither the Company nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold Employee (or any beneficiary) harmless
from any or all of such taxes or penalties. No provision of this Agreement shall
be interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Employee or any other individual to
the Company or any of its affiliates, employees or agents.

(b) Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Employee is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, (ii) amounts or benefits under
this Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations Section 1.409A-l(h)

 

10



--------------------------------------------------------------------------------

and (iii) Employee is employed by a public company or a controlled group
affiliate thereof: no payments hereunder that are “deferred compensation”
subject to Section 409A shall be made to Employee prior to the date that is six
(6) months after the date of Employee’s separation from service or, if earlier,
Employee’s date of death; following any applicable six (6) month delay, all such
delayed payments will be paid in a single lump sum on the earliest permissible
payment date, without interest.

(c) Each payment made under this Agreement (including each separate installment
payment in the case of a series of installment payments) shall be deemed to be a
separate payment for purposes of Section 409A. Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A to the extent provided in the exceptions in Treasury Regulation
Sections 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay
plans,” including the exception under subparagraph (iii)) and other applicable
provisions of Section 409A. For purposes of this Agreement, with respect to
payments of any amounts that are considered to be “deferred compensation”
subject to Section 409A, references to “termination of employment,”
“termination,” or words and phrases of similar import, shall be deemed to refer
to Employee’s “separation from service” as defined in Section 409A and shall be
interpreted and applied in a manner that is consistent with the requirements of
Section 409A.

(d) Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation Section 1.409A-l(b)(9)(v)(A) or (C) (relating to
certain reimbursements and in-kind benefits) shall be paid or provided to
Employee only to the extent that the expenses are not incurred, or the benefits
are not provided, beyond the last day of the second calendar year following the
calendar year in which Employee’s “separation from service” occurs; and provided
further that such expenses are reimbursed no later than the last day of the
third calendar year following the calendar year in which Employee’s “separation
from service” occurs. To the extent any indemnification payment, expense
reimbursement, or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Employee
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

(e) Notwithstanding anything to the contrary in this Agreement, to the extent
that any payments due under this Agreement as a result of the Employee’s
termination of employment with the Company are subject to the Employee’s
execution and delivery and non-revocation of the Release, (i) no such payments
shall be made on or prior to the sixtieth (60th) day immediately following
Employee’s date of termination (the “Release Period”), (ii) the Company shall
deliver the Release to Employee no later than seven (7) days immediately
following Employee’s date of termination, (iii) if, as of the Release Expiration
Date, Employee has failed to execute the Release or has timely revoked her
acceptance of the Release thereafter, Employee shall not be entitled to

 

11



--------------------------------------------------------------------------------

any payments or benefits otherwise conditioned on the Release, and (iv) if, as
of the Release Expiration Date, Employee has executed the Release and has not
revoked her acceptance of the Release thereafter, any such payments that are
delayed pursuant to this Section 8.06(e) shall be paid in a lump sum on the
first regularly scheduled payroll date following the expiration of the Release
Period, without interest. For purposes of this Section 8.06(e), “Release
Expiration Date” shall mean the date that is twenty-one (21) days following the
date upon which the Company timely delivers the Release to Employee, or, in the
event that Employee’s termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967), the date that is forty-five
(45) days following such delivery date.

8.07    Compensation Recovery Policy. Employee acknowledges and agrees that, to
the extent the Company adopts any claw-back or similar policy pursuant to the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, and any
rules and regulations promulgated thereunder, she shall take all action
necessary or appropriate to comply with such policy (including, without
limitation, entering into any further agreements, amendments or policies
necessary or appropriate to implement and/or enforce such policy with respect to
past, present and future compensation, as appropriate).

8.08    Severability. To the extent any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted here from, and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect. In furtherance and not in limitation of the
foregoing, should the duration or geographical extent of, or business activities
covered by, any provision of this Agreement be in excess of that which is valid
and enforceable under applicable law, then such provision shall be construed to
cover only that duration, extent or activities which may validly and enforceably
be covered. Employee acknowledges the uncertainty of the law in this respect and
expressly stipulates that this Agreement be given the construction which renders
its provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.

8.09    Assignment. The Company may transfer and assign this Agreement and the
Company’s rights and obligations hereunder to another entity that is
substantially comparable to the Company in its financial strength and ability to
perform the Company’s obligations under this Agreement. After any such
assignment by the Company, the Company shall be discharged from all further
liability hereunder and such assignee shall thereafter be deemed to be the
Company for the purposes of all provisions of this Agreement including this
Section 8. Neither this Agreement nor the rights or obligations hereunder of the
parties hereto shall be transferable or assignable by Employee, except in
accordance with the laws of descent and distribution.

8.10    Injunctive Relief. Employee agrees that it would be difficult to
compensate the Company fully for damages for any violation of the provisions of
this Agreement, including without limitation the provisions of Sections 5 and 6.
Accordingly, Employee specifically agrees that the Company shall be entitled to
temporary and permanent injunctive relief to enforce the provisions of this
Agreement and that such relief may be granted without the necessity of proving
actual damages. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.

 

12



--------------------------------------------------------------------------------

8.11    Notices. Any notice, payment, demand or communication required or
permitted to be given by the provisions of this Agreement shall be deemed to
have been effectively given and received on the date personally delivered to the
respective party to whom it is directed, or five (5) days after the date when
deposited by registered or certified mail, with postage and charges prepaid and
addressed to such party at its address below its signature. Any party may change
its address by delivering a written change of address to all of the other
parties in the manner set forth in this Section 8.11.

8.12    Section 280G. Notwithstanding any other provision of this Agreement or
any other plan, arrangement, or agreement to the contrary, if any of the
payments or benefits provided or to be provided by the Company or its affiliates
to Employee or for Employee’s benefit pursuant to the terms of this Agreement or
otherwise (“Covered Payments”) constitute parachute payments within the meaning
of Section 280G of the Code (such payments, the “Parachute Payments”) and would,
but for this Section 8.12, be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), or not be deductible under Section 280G
of the Code, then such Covered Payments shall be reduced to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. The Covered Payments shall be reduced in a manner that maximizes
Employee’s economic position. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of Section 409A, to the extent
applicable, and where two or more economically equivalent amounts are subject to
reduction but payable at different times, such amounts payable at the later time
shall be reduced first but not below zero.

[Signatures on following page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph.

 



 

FUNKO, INC. By:  

/s/ Brian Mariotti

  Name: Brian Mariotti   Title: CEO

/s/ Jennifer Fall Jung

Jennifer Fall Jung

 

 

 

 

 

[Signature Page to the Employment Agreement]



--------------------------------------------------------------------------------

Exhibit A

WAIVER AND RELEASE OF CLAIMS AGREEMENT

In exchange for the severance payments and benefits provided to me pursuant to
Section 7.05 and 7.06 (collectively, the “Severance Benefits”) of that certain
Employment Agreement, dated as of [                ], by and among Funko, Inc.
(“Company”) and Joseph Sansone (the “Employee”) (the “Employment Agreement”),
the Employee freely and voluntarily agrees to enter into and be bound by this
Waiver and Release of Claims Agreement (this “Release”).

1.        General Release. The Employee, on her own behalf and on behalf of her
spouse, child or children (if any), heirs, personal representative, executors,
administrators, successors, assigns and anyone else claiming through her (the
“Releasors”), hereby releases and discharges forever Funko, Inc., and its
affiliates, and each of their respective past, present or future parent,
affiliated, related, and subsidiary entities and each of their respective past,
present or future directors, officers, employees, trustees, agents, attorneys,
administrators, plans, plan administrators, insurers, equity holders, members,
representatives, predecessors, successors and assigns, and all Persons acting
by, through, under or in concert with them (hereinafter collectively referred to
as the “Released Parties”), from and against all liabilities, claims, demands,
liens, causes of action, charges, suits, complaints, grievances, contracts,
agreements, promises, obligations, costs, losses, damages, injuries, attorneys’
fees and other legal responsibilities (collectively referred to as “Claims”), of
any form whatsoever (whether or not relating to Employee’s employment with the
Company), including, but not limited to, any claims in law, equity, contract or
tort, claims under any policy, agreement, understanding or promise, written or
oral, formal or informal, between the Employee and the Company or any of the
other Released Parties, and any claims under the Civil Rights Act of 1866, the
Civil Rights Act of 1871, the Civil Rights Act of 1964, the Americans With
Disabilities Act of 1990, the Age Discrimination in Employment Act of 1967
(“ADEA”), the Sarbanes-Oxley Act of 2002, the Securities Act of 1933, the
Securities Exchange Act of 1934 (the “Exchange Act”), the Employee Retirement
Income Security Act of 1974, the Rehabilitation Act of 1973, the Family and
Medical Leave Act of 1993, the Genetic Information Nondiscrimination Act of
2008, the Worker Adjustment and Retraining Notification Act of 1988, the
Delaware Discrimination in Employment Act, the Delaware Persons with
Disabilities Employment Protection Act, the Delaware Whistleblowers’ Protection
Act, the Delaware Wage Payment and Collection Act, the Delaware Fair Employment
Practices Act, Delaware’s social media law, the Washington Industrial Welfare
Act, the Washington Minimum Wage Act, the Washington Wage Payment Act, the
Washington Wage Rebate Act, the Washington Law Against Discrimination and the
Washington Leave Law, as each may have been amended from time to time, or any
other federal, state or local statute, regulation, law, rule, ordinance or
constitution, or common law, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, that the Employee or any of the Releasors
now possess or have a right to, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Release, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of: (a) the Employment Agreement;
(b) the Employee’s employment or other relationship with any of the Released
Parties or the termination thereof; and (c) the Employee’s status as a holder of
securities of any of the Released Parties.



--------------------------------------------------------------------------------

This Release includes, but is not limited to, all wrongful termination and
“constructive discharge” claims, all discrimination claims, all claims relating
to any contracts of employment, whether express or implied, any covenant of good
faith and fair dealing, whether express or implied, and any tort of any nature.
This Release is for any relief, no matter how denominated, including but not
limited to wages, back pay, front pay, benefits, compensatory, liquidated or
punitive damages and attorneys’ fees. The Employee acknowledges and reaffirms
Employee’s obligations under the Employment Agreement with the Company dated
[                ], a signed copy of which is attached hereto as Exhibit A,
including but not limited to Sections 5 and 6 thereof.

2.        Covenant Not To Sue. The Employee represents and covenants that she
has not filed, initiated or caused to be filed or initiated any Claim, charge,
suit, complaint, grievance, action, cause of action or proceeding against the
Company or any of other the Released Parties. Except to the extent that such
waiver is precluded by law, the Employee further promises and agrees that she
will not file, initiate or cause to be filed or initiated any Claim, charge,
suit, complaint, grievance, action, cause of action or proceeding based upon,
arising out of or relating to any Claim released hereunder, nor shall the
Employee participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action, cause of action or proceeding regarding any of the Released
Parties relating to any Claims released hereunder, whether before a court or
administrative agency or otherwise, unless required to do so by law.

3.        Exclusions. Notwithstanding the foregoing, the Employee does not
release her rights to receive the Severance Benefits or any right that may not
be released by private agreement. In addition, this Release will not prevent the
Employee from (i) filing a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”) or (ii) reporting possible violations of federal law or regulation
to, otherwise communicating with or participating in any investigation or
proceeding that may be conducted by, or providing documents and other
information, without notice to the Company, to, any Governmental Agency or
entity, including in accordance with the provisions of and rules promulgated
under Section 21F of the Exchange Act or Section 806 of the Sarbanes-Oxley Act
of 2002, as each may have been amended from time to time, or any other
whistleblower protection provisions of state or federal law or regulation. This
Agreement does not limit Employee’s right to receive an award for information
provided to any Government Agencies; provided, however, that the Employee
acknowledges and agrees that any Claim by her, or brought on her behalf, for
damages in connection with such a charge or investigation filed with the Equal
Employment Opportunity Commission would be and hereby is barred.

4.        No Assignment. The Employee represents and warrants that she has made
no assignment or other transfer, and covenants that she will make no assignment
or other transfer, of any interest in any Claim that she may have against any of
the Released Parties.

5.        Indemnification of Released Parties. The Employee agrees to indemnify
and hold harmless the Released Parties, and each of them, against any loss,
claim, demand, damage, expenses or any other liability whatsoever, including
reasonable attorneys’ fees and costs, resulting from: (i) any breach of this
Release by her successors in interest; (ii) any assignment or transfer, or
attempted assignment or transfer, of any Claims released hereunder; or (iii) any
action or proceeding brought by her successors in interest, if such action or
proceeding arises out of, is based upon, or is related to any Claims released
hereunder. This indemnity does not require payment as a condition precedent to
recovery by any of the Released Parties.



--------------------------------------------------------------------------------

6.        Acknowledgments. The Employee acknowledges that the Company delivered
this Release to her on [                ]. The Employee agrees that the Company
has advised her to consult with an attorney before executing this Release. The
Employee agrees that she has had the opportunity to consult with counsel, if he
chose to do so, and that the Employee has had a sufficient and reasonable amount
of time to read and consider this Release before executing it. The Employee
acknowledges that he is responsible for any costs and fees resulting from his
attorney reviewing this Release. The Employee agrees that she has carefully read
this Release and knows its contents, and that she signs this Release
voluntarily, with a full understanding of its significance, and intending to be
bound by its terms. The Employee acknowledges that the provision of the
Severance Benefits is in exchange for the promises in the Release and is not
normally available under Company policy to employees who resign or are
terminated by the Company, and that, but for her execution of this Release, she
would not be entitled to receive the Severance Benefits. The Employee further
acknowledges that the provision of the Severance Benefits does not constitute an
admission by the Released Parties of liability or of violation of any applicable
law or regulation. The Company and its affiliates expressly deny any liability
or alleged violation and state that the Severance Benefits are being provided
solely for the purpose of compromising any and all claims of the Employee
without the cost and burden of litigation.

7.        ADEA Provisions. The Employee understands that this Release includes a
release of claims arising under ADEA. The Employee acknowledges and agrees that
she has had at least 21 days after the date of her receipt of this Release (such
period, the “Consideration Period”) to review this Release and consider its
terms before signing this Release and that the Consideration Period will not be
affected or extended by any changes, whether material or immaterial, that might
be made to this Release. The Employee further acknowledges and agrees that she
understands that she may use as much or all of such 21-day period as she wishes
before signing, and warrants that she has done so. The Employee may revoke and
cancel this Release in writing at any time within seven days after her execution
of this Release (such seven-day period, the “Revocation Period”) by providing
notice of revocation to [                ]. This Release shall not become
effective and enforceable until after the expiration of the Revocation Period;
after such time, if there has been no revocation, this Release shall immediately
be fully effective and enforceable.

8.        Consequences of Breach or Revocation. The Employee agrees that,
notwithstanding anything to the contrary in this Release, in the event that she
breaches any of the terms of the Release, or revokes the Release pursuant to
Section 7, she shall forfeit the Severance Benefits and reimburse the Company
for any portion of the Severance Benefits that have already been paid, and, in
the event of such a breach, she shall reimburse the Company for any expenses or
damages incurred as a result of such breach.

9.        Severability. If any provision of the Release is declared invalid or
unenforceable, the remaining portions of the Release shall not be affected
thereby and shall be enforced.

10.        Governing Law: Venue. This Agreement is made under and shall be
governed by and construed in accordance with the laws of the State of Delaware.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has signed and executed this Release on the
date set forth below as an expression of her intent to be bound by the foregoing
terms of this Release.

 

  Date:    



--------------------------------------------------------------------------------

Annex A

Duties: During the Consulting Period, Jennifer Fall Jung will provide the
following consulting services to the Company: Provide transitional functional
and business leadership through financial acumen. Assess financial system and
process, and well as accounting and finance team capability, as well as such
other items as are reasonably requested by the Board from time to time (the
“Services”). Ms. Fall Jung shall not be required to provide more than 40 hours
of service in any week.

Term: The Consulting Period shall commence on July 22, 2019 and end on the
Effective Date, unless earlier terminated as provided below.

Consulting Fees/Compensation: In consideration for Ms. Fall Jung’s services
during the Consulting Period and agreement to commence full-time employment with
the Company on the Effective Date, Ms. Fall Jung shall receive the following
compensation: $25,000 for the Consulting Period. Ms. Fall Jung will submit
invoices for completed Services to the Company in a form satisfactory to the
Company within 30 days of completion of the Services covered by such invoice.

Expense Reimbursement: Ms. Fall Jung shall be entitled to reimbursement of
reasonable and documented business expenses in connection with providing the
Services during the Consulting Period, subject to prior written approval by the
Board.

Termination: Either party may terminate the Consulting Period for any reason
upon ten (10) days’ advance written notice to the other party. In the event the
Consulting Period is terminated, Ms. Fall Jung will be paid for all work
performed through the date of termination.

Independent Contractor: During the Consulting Period, Ms. Fall Jung’s
relationship with the Company will be that of an independent contractor and
nothing in this Agreement, including without limitation this Annex A, should be
construed to create a partnership, joint venture, or employer-employee
relationship. Ms. Fall Jung is not the agent of the Company and is not
authorized to make any representation, warranty, contract, or commitment on
behalf of the Company. As an independent contractor, Ms. Fall Jung will not be
entitled to participate in the Company’s employee benefit plans during the
Consulting Period unless otherwise required by applicable law. Ms. Fall Jung
will be solely responsible for all tax returns and payments required to be filed
with or made to any federal, state or local tax authority with respect to
Ms. Fall Jung’s performance of the Services and receipt of compensation
therefor. Because Ms. Fall Jung will be an independent contractor, the Company
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain worker’s compensation
insurance on Ms. Fall Jung’s behalf (or for any person performing Services on
behalf of Ms. Fall Jung, if applicable) during the Consulting Period. Ms. Fall
Jung agrees to accept exclusive liability for complying with all applicable
state and federal laws governing self- employed individuals, including
obligations such as payment of taxes, social security, disability and other
contributions based on fees paid to Ms. Fall Jung hereunder.

Restrictive Covenants: Ms. Fall Jung shall be bound by the confidentiality and
non-solicitation provisions as set forth in Sections 5.01-5.03 and Section 6.03.